Exhibit 10.7

 

RETENTION AGREEMENT

 

RETENTION AGREEMENT dated as of November 7, 2005 by and between Fiserv, Inc., a
Wisconsin corporation (the “Corporation”), and Norman J. Balthasar, an
individual residing at 7736 North Beach Drive, Fox Point, WI 53217.

 

WHEREAS, Mr. Balthasar is Senior Executive Vice President and Chief Operating
Officer of the Corporation; and

 

WHEREAS, Mr. Balthasar wishes to retire from his position no later than June 30,
2008, but wishes to ensure an orderly succession to his position; and

 

WHEREAS, the Board of Directors of the Corporation recognizes Mr. Balthasar’s
wishes and desires as well to ensure an orderly succession to Mr. Balthasar’s
position in view of the importance of Mr. Balthasar’s position and role within
the Corporation; and

 

WHEREAS, as of the date hereof, the Board of Directors of the Corporation has
authorized the Corporation to enter into this Agreement with Mr. Balthasar;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Corporation and Mr. Balthasar agree as follows:

 

Section 1. Employment Duties. The Corporation agrees to employ Mr. Balthasar,
and Mr. Balthasar agrees to be employed by the Corporation, for the period
stated in this Agreement and upon the other terms and conditions herein
provided. During his employment, Mr. Balthasar agrees to serve as either Chief
Operating Officer of the Corporation or as an active, full-time advisor to the
Chief Executive Officer of the Corporation with such responsibilities and duties
as are required of Mr. Balthasar by the Board of Directors of the Corporation or
the Chief Executive Officer of the Corporation. Such responsibilities and duties
shall be consistent with the responsibilities and duties of Mr. Balthasar
currently, except to the extent specifically modified hereunder.

 

Section 2. Term. Mr. Balthasar agrees to remain employed by the Corporation
until June 30, 2008, serving, as determined by the Board of Directors or the
Chief Executive Officer of the Corporation, as either Chief Operating Officer or
as an active, full-time advisor to the Chief Executive Officer until such date,
until his successor is elected and qualifies or until otherwise determined by
the Board of Directors of the Corporation. The term of this Agreement shall
commence on the date hereof and terminate on the earliest of June 30, 2008, the
date upon which salary and bonus cease to be payable hereunder or immediately
prior to commencement of the Employment Period as such term is defined and used
in the Key Executive Employment and Severance Agreement dated as of October 1,
2002 (the “Balthasar Keesa”) by and between the Corporation and Mr. Balthasar,
provided, however, that neither party hereto shall have any

 

1



--------------------------------------------------------------------------------

obligations to the other hereunder until election and qualification of the
successor to Leslie M. Muma, the President and Chief Executive Officer of the
Corporation as of the date hereof, and such person’s commencement date as
President and Chief Executive Officer of the Corporation, whereupon, if
Mr. Balthasar shall be employed by the Corporation at such time, the provisions
of this Agreement shall become immediately and automatically effective without
any further action on the part of the Corporation or Mr. Balthasar. For the
avoidance of doubt, Mr. Balthasar’s employment by the Corporation pursuant to
this Agreement shall be deemed by the parties to be employment by the
Corporation for purposes of the Balthasar Keesa.

 

Section 3. Performance. During the term of this Agreement, Mr. Balthasar shall
devote his full business time, best efforts and business judgment to the
advancement of the interests of the Corporation and to the discharge of the
responsibilities of the offices held by him from time to time during the term.
Mr. Balthasar shall not engage in any other business activity, whether or not
pursued for pecuniary advantage, except as may be approved by the Board of
Directors of the Corporation.

 

Section 4. Compensation and Benefits. For all services to be rendered by
Mr. Balthasar in any capacity during the period of his employment under this
Agreement, the Corporation shall pay or cause to be paid to Mr. Balthasar and
shall provide or cause to be provided to him the following:

 

(a) Salary and Bonus. The Corporation will pay Mr. Balthasar salary and bonus
(pro rata for partial years) at current or equivalent formula rates through his
last date of employment and thereafter until June 30, 2008 as long as
Mr. Balthasar is willing to serve, as determined by the Chief Executive Officer
of the Corporation, as either Chief Operating Officer or as an active, full-time
advisor to the Chief Executive Officer.

 

(b) Incentive Compensation. The Corporation will provide Mr. Balthasar long-term
incentive compensation (for example, stock options and restricted stock) until
his last day of employment as Chief Operating Officer (prorated for a partial
year) on the same or equivalent basis as long-term incentive compensation (stock
options) have been made to date. If Mr. Balthasar no longer serves as Chief
Operating Officer, but continues to be employed, a replacement long-term
incentive plan will be recommended to the Board of Directors of the Corporation
by the Chief Executive Officer based on Mr. Balthasar’s then position with the
Corporation. Such replacement plan will be at the discretion of the Board of
Directors. As of Mr. Balthasar’s last day of employment, the exercise provisions
of outstanding stock option agreements with Mr. Balthasar will be triggered.

 

(c) Regular Benefits. In addition to the salary and incentive compensation
provided above, Mr. Balthasar shall be entitled to participate in any employee
benefit plans, welfare benefit plans, retirement plans, and other fringe benefit
plans from time to

 

2



--------------------------------------------------------------------------------

time in effect for senior executives of the Corporation generally; provided,
however, that such right or participation in any such plans and the degree or
amount thereof shall be subject to the terms of the applicable plan documents,
generally applicable Corporation policies and to action by the Board of
Directors or any administrative or other committee provided in or contemplated
by such plan, it being mutually agreed that this Agreement is not intended to
impair the right of any committee or other group or person concerned with the
administration of such plan to exercise in good faith the full discretion
reposed in them by such plan. For the absence of doubt, Mr. Balthasar’s last day
of employment, will include any sabbatical benefits to which he had become
entitled by virtue of his tenure with the Corporation. Mr. Balthasar will not be
required to relocate to an office greater than 35 miles from his current office.

 

Section 5. Termination. Notwithstanding the term of this Agreement,
Mr. Balthasar’s employment hereunder shall terminate under the following
circumstances:

 

(a) Death. In the event Mr. Balthasar dies, this Agreement shall terminate as of
the end of the month during which his death occurs.

 

(b) Disability. If Mr. Balthasar, due to physical or mental illness, becomes so
disabled as to be unable to perform substantially all of his duties for a
continuous period of six months, either party may by notice terminate
Mr. Balthasar’s employment effective as of the last day of the calendar month
during which such notice is given. If any question arises as to whether
Mr. Balthasar has become so disabled as to be unable to perform his duties due
to physical or mental illness, Mr. Balthasar will submit to the Corporation a
certification in reasonable detail of a physician selected by Mr. Balthasar or
his guardian to whom the Corporation has no reasonable objection as to whether
Mr. Balthasar was so disabled. In the event that the Corporation shall contest
such certification, Mr. Balthasar shall be examined by a health care
practitioner mutually satisfactory to Mr. Balthasar (or his guardian) and the
Corporation who shall determine conclusively for purposes of this Agreement
whether such certification was appropriate.

 

(c) Termination for Cause. Mr. Balthasar’s employment may be terminated for
cause, effective immediately upon written notice to Mr. Balthasar by the Board
of Directors of the Corporation that shall set forth the specific nature of the
reasons for termination. Only the following acts or omissions by Mr. Balthasar
shall constitute “cause” for termination: (i) dishonesty or similar serious
misconduct, directly related to the performance of Mr. Balthasar’s duties and
responsibilities hereunder, which results from a willful act or omission and
which is materially injurious to the operations, financial condition or business
reputation of the Corporation; (ii) Mr. Balthasar being named as a defendant in
any felony criminal proceedings, and as a result of being named as a defendant,
the operations, financial condition or reputation of the Corporation are
materially injured or Mr. Balthasar is convicted of a felony;
(iii) Mr. Balthasar’s drug or

 

3



--------------------------------------------------------------------------------

alcohol abuse which materially impairs the performance of his duties and
responsibilities as set forth herein; (iv) incompetent performance or
substantial or continuing inattention to or neglect of duties and
responsibilities assigned to Mr. Balthasar pursuant to this Agreement;
(v) continuing willful and unreasonable refusal by Mr. Balthasar to perform
Mr. Balthasar’s duties or responsibilities (unless significantly changed without
Mr. Balthasar’s consent); or (vi) any other breach or breaches of this Agreement
by Mr. Balthasar, which breaches are, singularly or in the aggregate, material,
and which are not cured within 30 days of written notice of such breach or
breaches to Mr. Balthasar from the Corporation.

 

(d) Termination by Mr. Balthasar. Mr. Balthasar’s employment may be terminated
by Mr. Balthasar by written notice to the Board of Directors of the Corporation
in the event of a material breach by the Corporation of any of the provisions of
this Agreement, provided, however, that the Corporation shall have been given
adequate notice and an opportunity to cure any such event of a material breach.
Mr. Balthasar’s employment may also be terminated by Mr. Balthasar for “good
reason” in the event of: (i) a good faith determination by Mr. Balthasar that
there has been a significant change in the nature or scope of his authority,
powers, function, duties or responsibilities beyond those contemplated by
Section 1 hereof; (ii) a significant reduction in the level of support services,
staff, secretarial and other assistance inconsistent with Mr. Balthasar’s duties
contemplated by Section 1 hereof; or (iii) the Corporation requires
Mr. Balthasar to travel on Corporation business 20% in excess of the average
number of days per month Mr. Balthasar was required to travel during the 180-day
period prior to the effectiveness of this Agreement; provided, however, that
there shall be no such “good reason” in the event of isolated, insubstantial or
inadvertent events not occurring in bad faith of which the Corporation shall
have received adequate notice from Mr. Balthasar and an opportunity to cure. In
the event of termination pursuant to the first two sentences of this subsection
(d), Mr. Balthasar shall be entitled to receive termination benefits in
accordance with subsection (e). If Mr. Balthasar terminates his employment for
reasons other than those enumerated in the first two sentences of this
subsection (d), he shall not be entitled to termination benefits described in
subsection (e).

 

(e) Severance. If Mr. Balthasar’s employment is terminated by the Corporation
for any reason other than as specified in subsection (a), (b) or (c) above or if
terminated by Mr. Balthasar pursuant to the first or second sentence of
subsection (d) above, during the term of this Agreement, Mr. Balthasar shall be
entitled to receive a sum equal to the amount of salary and bonus payable to
Mr. Balthasar as if he were employed throughout the term of this Agreement. Any
payment under this subsection (e) shall be made over time as though
Mr. Balthasar continued to be employed by the Corporation.

 

4



--------------------------------------------------------------------------------

Section 6. Non-Competition and Confidential Information. During the term of this
Agreement and for two years thereafter, Mr. Balthasar shall not (a) engage,
become financially interested in, be employed by or have any connection with,
directly or indirectly, either individually or as owner, partner, agent,
Mr. Balthasar, consultant, creditor or otherwise, except for the account of or
on behalf of the Corporation or its affiliates, in any business or activity in
which the Corporation is currently engaged in any geographical area where,
during the term of this Agreement, the business of the Corporation is being
conducted in any manner whatsoever, (b) disclose any confidential information of
the Corporation and/or its affiliates which is now known to Mr. Balthasar or
which hereafter may become known to him as a result of his employment or
association with the Corporation or use the same in any way other than in
connection with the business of the Corporation or its affiliates, (c) solicit,
hire, cause to be hired or otherwise enable, encourage or assist, directly or
indirectly, any employees of the Corporation to terminate their employment with
the Corporation or (d) be or become engaged in any enterprise having the name
“Fiserv” or any derivative thereof or any name likely to cause confusion with
respect to such name. The provisions of the Corporation’s standard
confidentiality provisions generally applicable to employees of the Corporation
and its affiliates, are hereby incorporated by reference. A copy of those
provisions is attached hereto.

 

Section 7. Conflicting Interest. Mr. Balthasar represents and warrants that the
execution of this Agreement and the performance of his duties and obligations
hereunder will not breach or be in conflict with any other agreement to which he
is a party or is bound and that he is not now subject to any covenants against
competition or similar covenants which may affect the performance of his duties
hereunder.

 

Section 8. Assignment; Successors and Assigns. Neither the Corporation nor
Mr. Balthasar may assign this Agreement or any interest therein by operation of
law or otherwise, without the prior written consent of the other party;
provided, however, that the Corporation may assign its rights under this
Agreement without the consent of Mr. Balthasar to any subsidiary of the
Corporation or in the event that the Corporation effects a reorganization,
consolidates with or merges into any other business entity or transfers all or
substantially all of its properties or assets or the stock or the assets of the
Corporation to another business entity. Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding upon the Corporation and
Mr. Balthasar, their respective successors, executors, administrators, heirs,
and/or permitted assigns.

 

Section 9. Severability. If any provision of this Agreement shall be declared
illegal or unenforceable by a final judgment of a court of competent
jurisdiction, the remainder of this Agreement, or the application of such
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each remaining
provision of this Agreement shall be valid and be enforceable to the fullest
extent permitted by law.

 

5



--------------------------------------------------------------------------------

Section 10. Notices. All notices to be sent under this Agreement shall be
sufficient when delivered in hand or mailed by registered or certified mail to
the Corporation at 255 Fiserv Drive, Brookfield, WI 53045 or such other address
as it shall designate in writing to Mr. Balthasar; or to Mr. Balthasar at 7736
North Beach Drive, Fox Point, WI 53217, or such other address as Mr. Balthasar
shall designate in writing to the Corporation.

 

Section 11. Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall thereby create any estoppel against the enforcement
of any provision of this Agreement, except by written instrument of the party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition for the future or as to any
act other than that specifically waived.

 

Section 12. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or breach thereof, shall be settled by arbitration in accordance
with the then applicable rules of the American Arbitration Association, and the
judgment on the award rendered may be entered in any court having jurisdiction
thereof.

 

Section 13. Amendment. No term or provision or the duration of this Agreement
shall be altered, varied or contradicted except by a writing to that effect,
executed by authorized officers of the Corporation and by Mr. Balthasar. If
Mr. Balthasar continues in the employ of the Corporation after the expiration of
this Agreement and without a written extension or successor agreement, the
provisions of Section 6 shall survive and be deemed a condition of
Mr. Balthasar’s continued employment under any informal employment arrangement.

 

Section 14. Entire Agreement. This Agreement constitutes the entire
understanding of Mr. Balthasar and the Corporation with respect to
Mr. Balthasar’s employment. As of the commencement of its term, this Agreement
supersedes any prior agreement or arrangement relative to Mr. Balthasar’s
employment with the Corporation. No modification or waiver of any provision of
this Agreement shall be made unless made in writing and signed by Mr. Balthasar
and such other person as the Board of Directors of the Corporation may designate
for such purpose.

 

Section 15. Governing Law. This Agreement shall be deemed to have been entered
into under the laws of the State of Wisconsin, without regard to conflict of law
provisions that would defer to the substantive laws of another jurisdiction. The
rights and obligations of the parties hereunder shall be governed and determined
in accordance with such laws.

 

Section 16. Headings. The headings of sections or paragraphs herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 17 Execution in Counterparts. For the convenience of the parties, this
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
above written.

 

FISERV, INC. By  

/s/ Kenneth R. Jensen

--------------------------------------------------------------------------------

Name:   Kenneth R. Jensen Title:  

Senior Executive Vice President,

Chief Financial Officer, Treasurer

and Assistant Secretary

 

/s/ Norman J. Balthasar

--------------------------------------------------------------------------------

Norman J. Balthasar

 

7